                                                                      FILED
                                                            CLERK, U.S. DISTRICT COURT

 1
                                                                 9-18-2019
 2
 3                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                  PG
                                                            BY: ___________________ DEPUTY
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    WILLIAM G. MORDICK,                 )   Case No. SA CV 13-1439-DDP (SP)
                                          )
12                         Petitioner,    )
                                          )
13                   v.                   )   JUDGMENT AND ORDER ISSUING
                                          )   WRIT OF HABEAS CORPUS
14    ELVIN VALENZUELA,                   )   PURSUANT TO MANDATE OF THE
      Warden,                             )   NINTH CIRCUIT COURT OF
15                                        )   APPEALS
                           Respondent.    )
16                                        )
                                          )
17
18         The Court entered Judgment denying the Petition in this case on August 22,
19 2017. On June 27, 2019, the Ninth Circuit Court of Appeals reversed this Court’s
20 Judgment denying habeas relief, and remanded the case with instructions to issue
21 the Writ, unless the State of California grants petitioner a new trial within a
22 reasonable period of time to be determined by this Court.
23         The mandate of the Ninth Circuit issued on August 26, 2019, giving effect
24 to its June 27, 2019 Judgment. Accordingly, pursuant to the Ninth Circuit’s
25 //
26 //
27 //
28
 1 Judgment, the Petition for Writ of Habeas Corpus is granted. Respondent is
 2 ordered to release petitioner unless the State of California elects to retry petitioner
 3 within 120 days of the entry of this Order.
 4
 5 DATED: September 18, 2019
 6
 7                                          ___________________________________
 8                                          HONORABLE DEAN D. PREGERSON
                                            UNITED STATES DISTRICT JUDGE
 9 o
10 Presented by:
11
12 ___________________________________
13            SHERI PYM
     UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
